                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN W. RIVERS,                            :   CIVIL ACTION NO. 3:20-CV-246
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
             v.                            :
                                           :
BOROUGH OF OLYPHANT and                    :
JAMES DEVOE, individually and              :
in his official capacity,                  :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 30th day of June, 2021, upon consideration of defendants’

motion (Doc. 27) to dismiss plaintiff’s amended complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6), and the parties’ briefs in support of and in opposition

thereto, and for the reasons set forth in the accompanying memorandum, it is

hereby ORDERED that:

      1.     Defendants’ motion (Doc. 27) to dismiss is GRANTED.

      2.     Plaintiff’s amended complaint (Doc. 26) is DISMISSED without further
             leave to amend.

      3.     Defendant’s motion (Doc. 38) for summary judgment is DENIED as
             moot.

      4.     The Clerk of Court is directed to CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
